Citation Nr: 0605543	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  94-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1976.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  This 
case was most recently before the Board in August 2003.

The veteran's representative, in a brief received in 
September 2005, requested that VA address the issue of 
entitlement to an increased rating for tinnitus.  This issue 
was denied in a November 2002 rating decision, and there does 
not appear to be a notice of disagreement concerning this 
issue of record.  At any rate, the issue of entitlement to an 
increased rating for tinnitus is referred to the RO for 
appropriate action.

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes that the veteran submitted a June 
2004 statement from a VA physician (R.D.M., M.D.) citing a 
diagnosis of PTSD and schizoaffective disorder.  This 
evidence has not yet been considered by the RO and is 
pertinent to the issues on appeal.  Due process regulations 
provide that the RO must consider this evidence and send the 
veteran an appropriate supplemental statement of the case, 
absent a waiver of initial review by his representative.  In 
this case, no such waiver has been submitted.

The Board also notes that the veteran has indicated that he 
had an enlistment and discharge from the Air Force prior to 
his recognized active service with the Army from September 
1974 to March 1976.  Specifically, the veteran claimed 
service in the Air Force from May 1974 to September 1974.  
The RO should contact the National Personnel Records Center 
(NPRC) concerning the veteran's asserted Air Force service 
and request the entirety of the veteran's service medical 
records and service personnel records, if any, pertaining to 
any such service.

The veteran has claimed as his main PTSD stressor the fact 
that a fellow soldier, [redacted], "died in his arms."  
The veteran has provided little detail concerning this 
incident during his November 2003 Board hearing testimony, 
including the month or year of the soldier's death.  The Bord 
notes, however, that the veteran has submitted a newspaper 
article (unfortunately undated) that references the death of 
[redacted] (G.E.E), 23 years old, C Company, 57th 
Signal Battalion, III Corps, who was pronounced dead at 
Darnall Army hospital.  The newspaper article indicates that 
the Criminal Investigation Division (CID) was investigating 
the death.  While the noting the lack of specific information 
of record, the RO should attempt to obtain both the hospital 
and CID report pertaining to G.E.E.

The aforementioned VA physician's June 2004 statement is in 
conflict with the findings of August 2000 and April 2004 VA 
mental disorders examinations wherein the examiners concluded 
that the veteran did not have PTSD.  Further, the Board notes 
that the claims file also contains two hand-written letters 
(including one received in December 2003) from a VA 
psychologist (F.J.S., Jr., PhD) that also reflect that the 
veteran has been diagnosed with PTSD.  The VA psychologist 
has also indicated that the veteran's tinnitus aggravates his 
PTSD.  As such, any of the veteran's treatment records 
pertaining to treatment rendered by the VA psychologist not 
currently of record should be obtained and associated with 
the clams file.

Due to the apparent contradiction in this case, the Board 
finds that the veteran should be scheduled for a fee basis 
psychiatric examination to reconcile the conflicting medical 
evidence in this appeal.  The veteran's asserted stressors 
include the following:

At the December 2002 travel Board 
hearing, the veteran stated that in 1975, 
he went to what was called the "Brigade 
Exercise" in Fort Hood, Texas.  He 
claimed that two friends of his, who he 
referred to as "M" and "C" who were in 
the 2nd Armored Division of the main 
post, also participated in the brigade 
exercise.  During tank maneuvers at 
night, according to the veteran, a tank 
ran over these two solders and killed 
them.  The veteran claimed that it was a 
bloody mess.  

At a May 2002 VA examination, the veteran 
claimed that during a nighttime training 
exercise, he learned that two soldiers 
that he was familiar with were allegedly 
run over by a tank while sleeping in 
their tent.  He denied witnessing the 
event, but reported seeing blood in the 
sand. 

At an earlier VA examination in August 
2000, the veteran stated that the names 
of his friends were "M" and "C," and 
they died sleeping in a tent one night 
during a military training exercise at 
Fort Hood in 1975.  The veteran claimed 
that he was walking around someplace that 
he should not have been when he saw 
military equipment "run over them."  He 
believed it might have been a tank that 
ran over the tent with the veterans in 
it.  He ran back to his section and told 
some people.  He believed they were dead.

The veteran submitted copies of pages 
from a local Texas newspaper, purportedly 
dated in May 1975, which noted funeral 
arrangements were being made for several 
soldiers that had died in a plane crash 
in Fort Stockton, Texas, and that a 
soldier identified as "G.E.E." of C 
Company, 57th Signal Battalion, III Corps 
had died due to asphyxiation.

A February 2002 treatment record reflects 
the veteran's contention that he was 
having flashbacks of training for war and 
finding dead people in his barracks.  He 
stated that he "found 'E'...dead in my 
barracks."

At the February 2002 hearing, the veteran 
claimed that a fellow soldier named 
"G.E.," who was in his barracks, died 
in his arms and the veteran had to tell 
"G.E.'s" mother that her son loved her, 
although he never had a chance to do 
that.  The veteran stated that this death 
occurred at Fort Hood, Company C, 57th 
Signal in the barracks.  

At an April 2004 VA psychological 
examination, the veteran stated that he 
felt bad because "G.E." had died in his 
arms.  The veteran stated that "G.E." 
died in his arms because "he would fool 
with drugs."  He was quite certain that 
drugs had killed "G.E."

In short, the Board has determined that further development 
and a medical examination is necessary in order to address 
the questions on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC or 
other appropriate repository of records, 
and request copies of all service medical 
and personnel records pertaining to the 
veteran's claimed service in the Air Force 
from May 1974 to September 1974.

2.  The RO should obtain the veteran's 
treatment records pertaining to treatment 
rendered by VA psychologist F.J.S., Jr., 
PhD.

3.  The RO should attempt to obtain a copy 
of any CID report or Darnall Army Hospital 
report dealing with the death of the 
previously identified G.E.E (sometime from 
September 1974 to March 1976).

4.  Following completion of the above-
mentioned development, the veteran should 
be scheduled for a fee basis psychiatric 
examination to determine the nature and 
extent of any PTSD found to be present.  
All indicated studies should be performed, 
and the examination should be conducted in 
accordance with the provisions of DSM-IV.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD whether alone 
or co-existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder (especially 
the stressor pertaining to "G.E.")  A 
complete rationale should be given for all 
opinions and conclusions expressed.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
psychiatric disability that is caused or 
aggravated by his service-connected 
tinnitus.

5.  The RO should then readjudicate the 
veteran's claims.  If the determination of 
these claims remain unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case to the veteran and 
his representative and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


